Citation Nr: 0844026	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-03 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  What evaluation is warranted for a right shoulder 
disability from August 20, 2004 through October 22, 2008?

2.  Entitlement to a temporary total disability evaluation 
pursuant to 38 C.F.R. § 4.30 (2008) for postoperative 
convalescence following right shoulder surgery on October 22, 
2008.

3.  What evaluation is warranted for a right shoulder 
disability since November 22, 2008?


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 2002 to 
August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to 
service connection for a right shoulder disorder, and 
assigned a 10 percent evaluation, effective August 20, 2004.

The veteran's case was certified for appeal in August 2007.  
In November 2008, the veteran, through his representative, 
submitted additional evidence in support of his claim.  The 
representative waived the right to have the additional 
evidence referred to the agency of original jurisdiction for 
review.  The veteran has demonstrated good cause for his 
delay in submitting this evidence.  See 38 C.F.R. § 20.1304.

The veteran notes in a letter dated in November 2008 that he 
believes he is rated under the wrong Diagnostic Code.  The 
Board agrees.  In February 2005, the veteran was rated under 
Diagnostic Codes 5010-5201 (degenerative arthritis).  The 
Diagnostic Code contemplates pain and loss of range of motion 
associated with degenerative joint disease, but it does not 
adequately compensate for the appellant's recurrent right 
shoulder dislocation which has necessitated repeat surgery.  
Although the veteran has been diagnosed with degenerative 
joint disease, the Board finds that he is more favorably 
rated under Diagnostic Code 5202, covering recurrent 
dislocation of a scapulohumeral joint.

In a November 2008 letter, the veteran reports suffering from 
back and hip problems.  The Board construes this letter as an 
application to reopen a claim of entitlement to service 
connection for a hip disability, and an application of 
entitlement to a rating in excess of 10 percent for 
degenerative disc disease.  As these issues are not certified 
for appeal, they are referred to the RO for further 
development.

The issue of what evaluation is warranted for a right 
shoulder disability since November 22, 2008, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  From August 20, 2004 through October 22, 2008, the 
veteran's right shoulder disorder was marked by infrequent 
episodes of dislocation and guarding of movement only at the 
shoulder level.

2.  Surgery associated with a right shoulder disability 
necessitated convalescence from October 22, 2008 until 
November 22, 2008.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but not greater, 
from August 20, 2004 through October 22, 2008, for recurrent 
dislocation of the right shoulder, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2008); 
38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5202 (2008).

2.  The criteria for entitlement to temporary total 
evaluation from October 22, to November 22, 2008 have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 
4.30 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 
F. 3d 1311 (Fed Cir. 2007).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording a VA examination.  
The claimant was provided the opportunity to present 
additional pertinent evidence.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  There is not 
a scintilla of evidence that any VA error in assisting the 
appellant that reasonably affects the fairness of this 
adjudication, or prejudices the appellant.  Hence, the claims 
are ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).
Right Shoulder Disability

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. 4.71a, Diagnostic Code 5202.  The 
veteran is right handed.  See January 2005 VA examination 
report.

The normal range of motion of the shoulder is from zero 
degrees of flexion (forward elevation) to 180 degrees of 
flexion, from zero degrees of abduction to 180 degrees of 
abduction, from zero degrees of external rotation to 90 
degrees of external rotation, and from zero degrees of 
internal rotation to 90 degrees of internal rotation.  38 
C.F.R. § 4.71, Plate I (2008).

In January 2003, the veteran injured his right shoulder.  In 
August 2003, he underwent a right shoulder arthroscopy to 
correct a right shoulder impingement, and a type 3 superior 
labrum from anterior to posterior (SLAP) tear.  The operation 
report noted bursitis and bursa inflammation with a type 2 
acromion of the right shoulder.  See August 2003 operation 
report.  The veteran was granted service connection for 
residuals of this surgery in February 2005 and assigned a 10 
percent evaluation under Diagnostic Codes 5010-5201, 
effective August 20, 2004.

A rating under Diagnostic Code 5010 (arthritis due to trauma) 
refers the rater to Diagnostic Code 5003, covering 
degenerative arthritis.  This rating considers the veteran's 
limitation of range of motion (under Diagnostic Codes 5200 
and 5201).  If the veteran's range of motion is not limited 
enough to warrant a compensable rating, then a rating of 10 
percent is applied for each major joint or group of minor 
joints affected by limitation of motion.  

The veteran did not meet any of these criteria.  See February 
2005 rating decision.  He had some limitation of range of 
motion (see, e.g., January 2005 VA examination), but not as 
severe as required under Diagnostic Codes 5200 and 5201.  
Still, he was granted a 10 percent evaluation based on a 
finding of right shoulder fatigue.  

As discussed in the introduction, Diagnostic Codes 5010-5201 
do not adequately evaluate the veteran's right shoulder 
disability.  The veteran's pain and disability mainly stems 
from recurrent dislocations and the need for repeat surgery, 
and not from arthritis.  Therefore, it more appropriate to 
rate this disorder under Diagnostic Code 5202.

The veteran's disability warrants a 20 percent rating under 
Diagnostic Code 5202.  At a January 2005 VA examination, the 
veteran reported constant pain, and being limited from 
lifting, reaching over his head, pulling or pushing, or 
reaching behind his back.  He reported experiencing flare-ups 
during increased activity.  He told the examiner that after 
the initial injury, he fell against his shoulder and his 
shoulder dislocated again, but "after the surgery he has had 
no further dislocations."  Flare-ups were reported once a 
week.  

Physical examination revealed lateral abduction to 170 
degrees with some pain, anterior flexion to 175 degrees with 
some pain, internal rotation was to the abdomen bilaterally 
and external rotation was to 50 degrees bilaterally.  The 
veteran developed fatigue in his right shoulder after raising 
his arm five times above his head as far as he could.  The 
examiner diagnosed the veteran with SLAP tear of the right 
shoulder, with repair.  Shoulder x-rays revealed no acute 
bony abnormality.  There was a decrease of the subacrominal 
space with no pretendinous calcification.  See January 2005 
x-ray readings.  Follow-up x-rays showed no acute fracture or 
dislocation of the right shoulder joint, but did show a 
decrease subacrominal space with no pretendinous 
calcification.

In May 2005, the physician noted that the veteran had a 
history of recurrent dislocations, but x-ray readings showed 
no evidence of a shoulder dislocation. 

In June 2005, a right shoulder arthrogram showed postsurgical 
changes involving the posterior inferior aspect of the 
glenoid labrum, but no evidence of a glenoid labral tear.  
There findings were suggestive of mild subacrominal bursitis 
and possible supraspinatus tendinitis/ tendinopathy.  There 
was no evidence of a complete or full thickness tear of the 
rotator cuff.  

In an August 2005 orthopedic clinic report the physician 
noted that the veteran described dislocating his right 
shoulder three times since his 2003 injury.  The physician 
diagnosed the veteran with recurrent right anterior-inferior 
shoulder instability, status post scope.  

In October 2005, the veteran underwent a right shoulder 
arthroscopy with open reconstruction to help the veteran's 
right shoulder pain and progressively worsening right 
shoulder instability.  

Post-operative reports note that the veteran fell in the 
shower one to two weeks after surgery and had an altercation 
with a patient in the emergency room approximately one month 
after surgery.  See December 2005 orthopedic shoulder clinic 
report.  See also November 2005 triage report (noting the 
veteran's arm bent back and popped while in shower), December 
2005 radiology report (noting that the veteran was assaulted 
in the emergency room while at work by a patient who pulled 
his right arm).  Although the veteran reported increased 
pain, the physician noted that there was not a setback in his 
post-operative healing progress.  See December 2005 
orthopedic shoulder clinic report.  The December 2005 x-ray 
showed no fracture, dislocation, subluxation or narrowed 
joint space.  There was mild superior migration of the 
humeral head.  The overall impression was an unremarkable 
study of the right shoulder.  

In June 2006, the veteran presented to the orthopedic clinic 
after experiencing severe pain and popping while playing 
sports.  The physician suspected a very stiff shoulder, which 
was not fully rehabilitated but he did not diagnose a 
dislocation.  After this, the veteran reported for physical 
therapy in August 2006 because of a loss of right shoulder 
motion and strength.  He was diagnosed with a recurrent 
dislocation of the shoulder region joint.  See August 2006 
physical medicine rehab note.  

In October 2008, the veteran underwent arthroscopic right 
shoulder surgery.  The surgical notes explained that the 
procedure "is performed for patients with chronic shoulder 
dislocation."  The examiner recommended that the veteran be 
off work for four weeks.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence of record is conflicting as to whether the 
veteran has been experiencing recurrent dislocations of the 
shoulder joint.  He noted at his January 2005 VA examination 
that he had dislocated his shoulder once since his in-service 
surgery, and in August 2005, a physician noted in an 
outpatient record that the veteran had dislocated his right 
shoulder three times since his 2003 injury.  Between January 
and August 2005, there are no diagnoses of specific episodes 
of dislocation.  Furthermore, since that time, the record 
does not contain any diagnosis of a definite instance of 
dislocation.

Nevertheless, while the medical history may be ambiguous as 
to specific number of occurrences of dislocation, the record 
clearly shows that the appellant has been diagnosed with 
recurrent right anterior-inferior shoulder instability and 
recurrent dislocations of the joint.  See May 2005 clinician 
note, October 2005 right shoulder arthroscopy report, August 
2006 orthopedic surgery note.  Since his separation from 
active duty, he has undergone two surgeries designated for 
patients with chronic shoulder dislocation.  See October 2005 
right shoulder arthroscopy report; October 2008 progress 
notes.  Hence, after resolving reasonable doubt in the 
appellant's favor, the veteran is most appropriately 
evaluated under Diagnostic Code 5202, at a 20 percent rating.  
The veteran's dislocations are noted to have occurred at 
least three times since separation.  See August 2005 
outpatient record.  

The record does not, however, show that the veteran has 
suffered from guarding of all arm movements.  Thus, the Board 
finds that the veteran's disability does not warrant a rating 
in excess of 20 percent.

The findings documented in the record do not reveal any 
evidence of disuse through atrophy.  38 C.F.R. § 4.40, DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The veteran's disability 
is adequately compensated under Diagnostic Code 5202.  Any 
periods of disuse in the record correspond to periods when 
the veteran has been awarded a temporary total evaluation for 
convalescence.  The veteran is adequately compensated under 
the rating schedule, and the record does not contain any 
indication that he may warrant a higher rating under DeLuca.

Temporary Total Evaluation

To warrant a temporary total disability rating, the evidence 
must establish that the veteran's service-connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, or the necessity 
for house confinement, or the necessity for continued use of 
a wheelchair or crutches; or (3) immobilization by cast, 
without surgery, of one major joint or more.  38 C.F.R. § 
4.30(a).

The record shows that the veteran's convalescent time meets 
the requirements set forth in 38 C.F.R. § 4.30(a).  In 
October 2008, the veteran underwent an arthroscopy of the 
right shoulder.  He was advised to remain off work for four 
weeks.  The Board finds that this is equivalent to one month 
of convalescence.

The record does not contain any records dating after his 
October 22, 2008 surgery date.  Thus, if the veteran 
necessitated more convalescence time, the RO should adjust 
the award period, as appropriate.


ORDER

A 20 percent evaluation is warranted for a right shoulder 
disability from August 20, 2004 through October 22, 2008, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to temporary total evaluation from October 22, 
2008 until November 22, 2008 is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

After the veteran's claim was certified to the Board, the 
appellant submitted additional records covering a new surgery 
to his right shoulder that occurred in October 2008, as 
discussed above.  There are no post-surgery progress reports 
in the record.  To accurately evaluate the veteran since his 
surgery, that current records must be obtained, and a new VA 
examination must be administered.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all records from 
the Mountain Home VA Medical Center since 
the veteran's right shoulder surgery on 
October 22, 2008, and from any other 
treating medical provider identified by 
the veteran.  The RO should obtain the 
necessary authorizations to secure any 
private records.

2.  After all relevant records are secured 
by the RO, the veteran should be scheduled 
for a new VA examination with an 
orthopedist to determine the extent of his 
right shoulder disability.  The veteran's 
file is to be provided to and reviewed by 
the VA physician prior to the examination.  
All tests should be completed in 
accordance with the latest AMIE 
worksheets, including providing a range of 
motion test.  Following the examiner must 
address, inter alia, 1) whether the 
appellant has suffered any dislocations of 
his right shoulder since his October 2008 
surgery, and if so how many; and, 2) the 
nature and extent of any functional loss 
due to weakened movement, excess 
fatigability, swelling, or pain on 
movement; or disuse through atrophy.

3.  The RO is to advise the veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the veteran does not report for 
any ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should readjudicate 
the claim.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


